DETAILED ACTION
Response to Arguments
Rejection under 101 is withdrawn in light of amendment.
Applicant’s arguments with respect to rejection under 35 USC § 102  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5, 10, 17,18,23,29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation " the one or more circuits are further to generate".  There is insufficient antecedent basis for this limitation in the claim.  The phrase is interpreted as “to generate” for purpose of applying art.

Claims 5, 10, 17, 23,29 recites the limitation “the renderer is modified to be deterministic … pixel-consistent versions of the image”.  It is not clear what  a deterministic renderer and a pixel-consistent image  are.  These claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003)(“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP § 2173.06 and the USPTO' s policy of trying to advance prosecution by providing prior art rejections even though the claims are indefinite, these indefinite claims are construed and the prior art is applied as much as practically possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 ,6-8 , 12-14,18-20 and 24-26 and 30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Rozatsev ( “On Rendering Synthetic Images for Training an Object Detector”, 2014, cited from IDS)

Regarding claim 13, Rozatsev  teaches a method, comprising: 
Using one or more neural networks ( Page 4, para 2) to generate an image ((c) in Figure 1) based, at least in part, on an incomplete version of the image( (a) in Figure 1) and an estimated complete version of the image( (b) in Figure 1).

Regarding claim 14, Rozatsev  teaches the method of claim 13, wherein:
 the incomplete version of the image( Page 3, last paragraph, Given a very coarse 3D model of the object of interest, such as that of the drone of Fig. 1(a)),  and the estimated complete version of the image are synthetically generated by a renderer (Page 3, last paragraph, we estimate the 3D pose of the object, overlaid onto the background image, and then post-process the resulting composite image);
 the incomplete corresponds to an initial resolution ( an image inherently has an resolution), and 
the estimated complete version corresponds to at least one output resolution( an image inherently has an resolution).

Regarding claim 18, Rozatsev  teaches the method of claim 13, wherein the one or more circuits are further to generate reference images using a number of samples per pixel, reconstructed with a filter using a determined jitter offset ( Figure 17, motion blurring effects).

claims 1-2 and 6, 7-8 and 12, 19-20 and 24, 25-16 and 30 recite the processor, system, and medium and training system for the method in claims 13-14 and 18; since Rozatsev also teaches a processor, system, method, and medium and training system (Page 2, 26, computer), those claims are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)3-4, 9-10,15-16,21-22,27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozatsev in view of Rematas ( “Image-based Synthesis and Re-Synthesis of Viewpoints Guided by 3D Models”, 2014, cited from IDS).
Regarding claim 15, Rozatsev  teaches the method of claim 14.
Rozatsev does not expressly teach wherein the one or more neural networks are trained to perform real time upsampling, of input images at the initial resolution to one or more images at the at least one output resolution, using only synthetically-generated training data.
However, Rematas teaches the one or more neural networks are trained to perform real time upsampling( Figure 11), of input images at the initial resolution( left in Figure 11)  to one or more images at the at least one output resolution( right, Figure 11), using only synthetically-generated training data( page 3889, left column, Training from synthetic data).

Regarding claim 16, Rozatsev in view of Rematas  teaches the method of claim 15, wherein the one or more circuits are further to inject one or more rendering artifacts into the synthetically-generated training data( Rematas, Page 3901, 4.1, w effects of global illumination on the vehicle as well as shadow below the car are preserved in many images. The disocclusion areas are filled in in a plausible and natural way) during training of the one or more neural networks.
claims 3-4, 9-10, 21-22,27-28 recite the processor, system, and medium and training system for the method in claims 15-16; since Rozatsev also teaches a processor, system, method, and medium and training system (Page 2, 26, computer), those claims are also rejected.

Claim(s) 5,12,17,24,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozatsev in view of Rematas , further in view of Hayes(US7554540)
Regarding claim 17, Rozatsev in view of Rematas teaches the method of claim 14.
Rozatsev in view of Rematas  does not expressly teach wherein the renderer is modified to be deterministic, and wherein the incomplete version and the estimated complete version include pixel-consistent versions of the image.
However,  Hayes teaches the renderer is modified to be deterministic( Abstract , processor, for executing an interval analysis, to a user degree of certainty, accurately and deterministically ascertains a visible solution set) and include pixel-consistent versions of the image ( Abstract, an area not exceeding a pixel dimension for a pixel of an array of pixels that form said image frame)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rozatsev in view of Rematas  and Hays, by render the image frames in Rozatsev in view of Rematas with the rendering method taught by Hays
One of ordinary skill would have been motivated to do such combination for the purpose of “ furtherance of photorealistic rendering” ( Hayes, Abstract)
claims 5,12, 24,29  recite the processor, system, and medium and training system for the method in claims 17; since Rozatsev also teaches a processor, system, method, and medium and training system (Page 2, 26, computer), those claims are also rejected

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661